         Case 1:17-cv-09554-AKH Document 414 Filed 06/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS                      No. 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, et al., individually and on behalf           Hon. Alvin K. Hellerstein
of all others similarly situated,

       Plaintiffs,

       v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

       Defendants.

              STIPULATION TO EXTEND PERIOD OF REINSTATEMENT
               AFTER VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                      PURSUANT TO FED. R. CIV. P. 41(a)(1)

       Plaintiffs Louisette Geiss, Sarah Ann Thomas (a/k/a Sarah Ann Masse), and Melissa

Thompson (collectively, “Plaintiffs”) and Defendant Harvey Weinstein hereby stipulate to extend

by an additional 150 days from July 20, 2021, to December 17, 2021, as the period of reinstatement

of this action. The Parties hereby state as follows:

       WHEREAS, on March 19, 2021, the undersigned Parties filed a stipulation of voluntary

dismissal without prejudice pursuant to Fed. R. Civ. P. 41(a)(1) with tolling and with leave to

reinstate within 120 days in the event the Sexual Misconduct Claims Fund approved by the

bankruptcy court in In re: The Weinstein Company Holdings LLC, No. 18-10601 (MFW) (Bankr.

D. Del.) is not disbursed. ECF 410.

       WHEREAS, on March 22, 2021, this Court entered an Order Closing Case, dismissing this

case without prejudice with leave to reinstate within 120 days with tolling if the Claims Fund is

not distributed. ECF 411. One hundred and twenty days from this Court’s order is July 20, 2021.



                                                -1-
          Case 1:17-cv-09554-AKH Document 414 Filed 06/29/21 Page 2 of 4




        WHEREAS, the Plaintiffs have filed claims pursuant to the Sexual Misconduct Claims

Fund. However, they have been advised by the Claims Examiner that funds will not be disbursed

until later this year.

        WHEREAS, in order to protect Plaintiffs’ rights, the Parties agree to extend by 150 days,

or until December 17, 2021, the deadline to reinstate this case in the event that the Claims Fund is

not disbursed.

        WHEREAS, the parties agree that each party shall bear their own costs and attorneys’ fees.

        AND NOW THEREFORE THE PARTIES HEREBY STIPULATE AS FOLLOWS:

        The parties shall have on or before December 17, 2021, to reinstate this action in the event

the Claims Fund is not distributed, and such time period will be with tolling and with each party

to bear their own costs and attorneys’ fees.

Dated: June 29, 2021                           Respectfully submitted,

By: /s/ Elizabeth A. Fegan                     By: _/s/ Imran H. Ansari__
Elizabeth A. Fegan                             Imran H. Ansari
FEGAN SCOTT LLC                                AIDALA, BERTUNA & KAMINS PC
150 S. Wacker Dr., 24th Floor                  546 Fifth Avenue – Sixth Floor
Chicago, IL 60606                              New York, NY 10036
Tel: (312) 741-1019                            Tel: (212) 486-0011
beth@feganscott.com                            iansari@aidalalaw.com

Lynn A. Ellenberger
FEGAN SCOTT LLC
500 Grant St., Suite 2900
Pittsburgh, PA 15219
Tel: (412) 346-4104
lynn@feganscott.com

Steve W. Berman
Shelby Smith
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, Washington 98101
Tel: (206) 623-7292
steve@hbsslaw.com

                                                -2-
         Case 1:17-cv-09554-AKH Document 414 Filed 06/29/21 Page 3 of 4




shelby@hbsslaw.com

Whitney K. Siehl
HAGENS BERMAN SOBOL SHAPIRO LLP
455 N. Cityfront Plaza Drive
Suite 2410
Chicago, Illinois 60611
Tel: (708) 628-4949
whitneys@hbsslaw.com

Nathaniel A. Tarnor
HAGENS BERMAN SOBOL SHAPIRO LLP
555 Fifth Avenue
Suite 1700
New York, NY 10017
Tel: (646) 543-4992
Fax: (917) 210-3980
nathant@hbsslaw.com

Attorneys for Plaintiffs




                                      -3-
        Case 1:17-cv-09554-AKH Document 414 Filed 06/29/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Elizabeth A. Fegan, an attorney, affirm that the foregoing was filed on this day on ECF,

which automatically served all counsel of record.


Dated: June 29, 2021                        Respectfully submitted,

                                                    By: /s/ Elizabeth A. Fegan
                                                    Elizabeth A. Fegan




                                              -4-
